 FLORIDA MACHINE & FOUNDRY CO.563Florida Machine&Foundry Company and Fleco Cor-porationandUnited Steelworkers of America,AFL-CIO. Cases 12-CA-3831 and 12-CA-3915(1-3)May 28, 1971SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn March 13, 1969, the National Labor RelationsBoard issued its Decision and Order in this proceeding'in which it found that the Respondent violated Section8(a)(5) of the Act by failing to bargain in good faithduring negotiations with the certified Union.' TheBoard also found that the company violated Section8(a)(3) by discharging and refusing to reinstate unfairlabor practice strikers upon their unconditional offer toreturn to work. Finally, the Board found that the Com-pany promised wage increases to nonstrikers in returnfor their nonsupport of the strike, in violation of Sec-tion 8(a)(1).Thereafter, a petition for review and application forenforcement of an order of the National Labor Rela-tions Board was filed with the United States CircuitCourt of Appeals for the District of Columbia. Amajority of the court remanded the case' for reconsid-eration of the Board's finding that the Company bar-gained in bad faith. In remanding, the court stated,inter alia,that "When the Board bases a finding of badfaith on the fact that the Employer has not made acertain concession to the Union, then the Board is add-ing to the obligations of good faith bargaining a re-quirement that certain concessions be made." Thecourt also found improper the Examiner's statementthat the Company made no "meaningful" concessionson any major issue, since the Company had made an8-cent wage offer and there was no evidence that itswage levels were below Jacksonville area standards.The court concluded that these "errors may wellhave infected the process by which the Board found theEmployer guilty of unfair labor practices and of a fail-ure to bargain in good faith; in fairness to the Em-ployer, however reprehensible its behavior, we mustremand the proceedings to the Board for reconsidera-tion. "4174 NLRB No 170United Steelworkers of America,AFL-CIOUnited Steelworkers of America,AFL-CIO v N.L.R B; NLR.B. vFloridaMachine&Foundry Company and Fleco Corporation,441 F 2d1005 (December 4, 1970)The court postponed consideration of the other issues in the case "untilPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reexamined the entire record, includ-ing the court's opinion, and hereby reaffirms its Deci-sion and Order for the reasons indicated hereafter.We have reviewed those portions of the Trial Ex-aminer's Decision cited by the court which the courtconcluded led to an inference that the Company mustaffirmatively make concessions during bargaining, aswell as the Trial Examiner's statement that the Com-pany made no "meaningful" concessions on any majorissue despite the Company's 8-cent wage offer. As tothe first point, as the court has properly pointed out, anemployer is normally not required to make any conces-sions in bargaining and to the extent the language usedby the Trial Examiner may so imply, we do not rely onit.Nor do we adopt the Trial Examiner's incorrectcharacterization of the 8-cent wage offer as not mean-ingful since, standing alone, it may well be construedas a reasonable offer.Our review of the entire record, including the disa-vowal of certain language noted previously, does not,however, persuade us that a different conclusion is war-ranted here and we still conclude that the Employer hasfailed to bargain in good faith based upon the following:(1)As background, the company statements prior tothe representation election to the effect that the Com-pany did not want the Union and would not sign acontract if the Union won the election; (2) the Com-pany's failure to cooperate with the Union in schedul-ing bargaining sessions; (3) the Company's failure tosupply the Union with wage data within a reasonabletime after its request therefor; (4) the promises of wageincreases to employees who did not support the strike;and (5) the Company's insistence on contract proposalswhich would have drastically curtailed the Union's rep-resentation rights. Those proposals included a manage-ment rights provision which would have vested in man-agement broad authority to take action affectingworking conditions without consulting the Union andwithout subjecting such action to review in a grievancearbitration proceeding. Our inference of bad faith wasand is based on the totality of the Employer's position,and not his position on any single contract provision.Accordingly, we reaffirm the findings, conclusions,and remedy provided in our original Decision and Or-der.the Board has reconsidered the questions raised by this opinion "190 NLRB No. 109